Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
This Office Action is in response to the amendment filed 10/26/2022 for application 16/429,107.
Claims 1-18 are currently pending; claims 1, 7, and 13 have been amended; claims 1, 7, and 13 are independent claims; claims 1-18 have been examined.    This Action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement filed 10/26/2022 complies with 37 CFR 1.98(a)(1).  The information disclosure statement has been placed and has been considered.
Response to Arguments
The terminal disclaimer filed October 26, 2022, has been disapproved.  According to our records, no power of attorney and no customer number has been filed for application 16/429,107, although child application 17/178,256 has a power of attorney filed on 02/18/2021. 
Applicants’ arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 10/26/2022, with respect to the rejections of claims 1-18 have been fully considered but are not persuasive.
Applicant argues as follows:  Vanasco and Anderson, do not teach or even suggest: "wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users’' consent". Therefore, Vanasco, and Anderson, cannot be used to remedy the deficiencies of Otonomo.
Examiner respectfully disagrees.  Otonomo, page 1, lines 26-28, discloses wherein the automotive data is collected then stored prior to the aggregating of the users' consent.  Itzkovich, paragraph 0023, 0022, 0030, and in priority document 62/784,896, paragraphs 0003, 0004, 0007, and 0009, discloses wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent.
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 272 5368 to schedule an interview.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of copending Application No. 17/178,256 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
17/178,256
May 18, 2022
16/429,107
October 26, 2022
1. (Currently amended) A method of aggregating users' consents for use of automotive data by data services, the method comprising: 

obtaining, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users, wherein the obtaining comprises: 

collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake; 

determining, for each request for automotive data made by said data services, which of the data records require user consent; 

aggregating consent data for each data records, responsive to an indication that the respective user has been authenticated by the data sources; and 

providing the data services with access to automotive data based on the aggregated users consent data, 

wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: 

forwarding said request to a server which forwards said request to the at least one of the data sources, 

wherein upon authenticating the at least one of said respective users by the at least one of the data sources: 

sending, by the at least one of the data sources, to said server, an authorization code/token; 

redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and 

forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.  














2. (Original) The method according to claim 1, wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source.  

3. (Original) The method according to claim 1, wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources.  

4. (Original) The method according to claim 1, wherein said automotive data records are normalized and anonymized.  

5. (Original) The method according to claim 1, wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services.  

6. (Original) The method according to claim 1, wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated.  

7. (Currently amended) A server for aggregating users' consents for use of automotive data by data services, the server comprising: 

a computer processor; and 

a memory storing computer executable instructions that, when executed by the computer processor, cause the computer processor to implement: 

a records processing module configured to obtain, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users, by: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake; 

a requests manager configured to determine for each request for automotive data made by said data services, which of the data records require user consent; and 

a users' consent aggregator configured to aggregate consent data for each data records, responsive to an indication that the respective user has been authenticated by the data sources, 

wherein the requests manager is configured to provide the data services with access to automotive data based on the aggregated users consent data, 

wherein the records processing module, the requests manager module, and the users' consent aggregator comprise sets of instructions executed over said computer processor, 

wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: 

forwarding said request to the server which forwards said request to the at least one of the data sources, 

wherein upon authenticating the at least one of said respective users by the at least one of the data sources: 

sending, by the at least one of the data sources, to said server, an authorization code/token; 

redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and 

forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.  













8. (Original) The server according to claim 7, wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source.  

9. (Original) The server according to claim 7, wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources.  

10. (Original) The server according to claim 7, wherein said automotive data records are normalized and anonymized.  

11. (Original) The server according to claim 7, wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services.  

12. (Original) The server according to claim 7, wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated.  

13. (Currently amended) A non-transitory computer readable medium for aggregating users' consents for use of automotive data by data services, the computer readable medium comprising a set of instructions that, when executed, cause at least one computer processor to: 

obtain, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users by: collecting raw data from sensors on the connected vehicles of users, normalizing and anonymizing the raw data to create the automotive data records, and storing the automotive data records on a data lake; 

determine for each request for automotive data made by said data services, which of the data records require user consent; 

aggregate user consent data for each data records, responsive to an indication that the respective user have been authenticated by the data sources; and 

provide the data services with access to automotive data based on the aggregated users consent data, 

wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: 

forward said request to a server which forwards said request to the at least one of the data sources, 

wherein upon authenticating the at least one of said respective users by the at least one of the data sources: 

send, by the at least one of the data sources, to said server, an authorization code/token; 

redirect the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and 

forward by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services.
  












14. (Original) The non-transitory computer readable medium according to claim 13, wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source.  

15. (Original) The non-transitory computer readable medium according to claim 13, wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources.  

16. (Original) The non-transitory computer readable medium according to claim 13, wherein said automotive data records are normalized and anonymized.  

17. (Original) The non-transitory computer readable medium according to claim 13, wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services.  

18. (Original) The non-transitory computer readable medium according to claim 13, wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated.  



1. (Currently amended) A method of aggregating users' consents for use of automotive data by data services, the method comprising: 

obtaining, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users; 








determining, for each request for automotive data made by said data services, which of the data records require user consent; 

aggregating consent data for each data records, responsive to an indication that the respective user has been authenticated by the data sources; and 

providing the data services with access to automotive data based on the aggregated users consent data, 

wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: 

forwarding said request to a server which forwards said request to the at least one of the data sources, 

wherein upon authenticating the at least one of said respective users by the at least one of the data sources: 

sending, by the at least one of the data sources, to said server, an authorization code/token; 

redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and 

forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services, 

wherein said aggregated users consent data is stored on a data lake on said server, and wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server, and  

wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent.  

2. (Original) The method according to claim 1, wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source.  



3. (Original) The method according to claim 1, wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources.  

4. (Original) The method according to claim 1, wherein said automotive data records are normalized and anonymized.  

5. (Original) The method according to claim 1, wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services.  

6. (Original) The method according to claim 1, wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated.  

7. (Currently amended) A server for aggregating users' consents for use of automotive data by data services, the server comprising: 

a computer processor; 

a memory storing computer executable instructions that, when executed by the computer processor, cause the computer processor to implement: 

a records processing module configured to obtain, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users; 






a requests manager configured to determine for each request for automotive data made by said data services, which of the data records require user consent; and 

a users' consent aggregator configured to aggregate consent data for each data records, responsive to an indication that the respective user has been authenticated by the data sources, 

wherein the requests manager is configured to provide the data services with access to automotive data based on the aggregated users consent data, 

wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: 







forwarding said request to the server which forwards said request to the at least one of the data sources, 

wherein upon authenticating the at least one of said respective users by the at least one of the data sources: 

sending, by the at least one of the data sources, to said server, an authorization code/token; 

redirecting the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and 

forwarding by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services, 

wherein said aggregated users consent data is stored on a data lake on said server, and wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server, and 

wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent.  

8. (Original) The server according to claim 7, wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source.  

9. (Original) The server according to claim 7, wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources.  

10. (Original) The server according to claim 7, wherein said automotive data records are normalized and anonymized.  

11. (Original) The server according to claim 7, wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services.  

12. (Original) The server according to claim 7, wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated.  

13. (Currently amended) A non-transitory computer readable medium for aggregating users' consents for use of automotive data by data services, the computer readable medium comprising a set of instructions that, when executed, cause at least one computer processor to: 

obtain, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users; 






determine for each request for automotive data made by said data services, which of the data records require user consent; 

aggregate user consent data for each data records, responsive to an indication that the respective user have been authenticated by the data sources; and 

provide the data services with access to automotive data based on the aggregated users consent data, 

wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources: 

forward said request to a server which forwards said request to the at least one of the data sources, 

wherein upon authenticating the at least one of said respective users by the at least one of the data sources: 

send, by the at least one of the data sources, to said server, an authorization code/token; 

redirect the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and 

forward by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services, 

wherein the aggregated users consent data is stored on a data lake on said server, and wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server, and 

wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent.  

14. (Original) The non-transitory computer readable medium according to claim 13, wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source.  

15. (Original) The non-transitory computer readable medium according to claim 13, wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources.  

16. (Original) The non-transitory computer readable medium according to claim 13, wherein said automotive data records are normalized and anonymized.  

17. (Original) The non-transitory computer readable medium according to claim 13, wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services.  

18. (Original) The non-transitory computer readable medium according to claim 13, wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Vanasco (US20100274815), filed January 30, 2008, and Itzkovich (US20200210896), filed December 5, 2019, claiming priority to 62/784,896, filed December 26, 2018.
Regarding claim 1, Otonomo discloses  a method of aggregating users’ consents for use of automotive data by data services, the method comprising:
obtaining, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users (Otonomo announces page 1 lines 8-12, “The Consent Management Hub provides an efficient way for connected car drivers [i.e., users encompasses drivers] to take control over the sharing of their personal automotive data. It simplifies the driver opt-in process for automotive manufacturers (OEMs) on the Otonomo Platform and validates consent with each personal data request from third-party mobility service providers.”; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers [i.e., data sources].”);
determining, for each request for automotive data made by said data services (Otonomo announces; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers.”);
aggregating consent data for each data records (Otonomo announces, page 1, lines 29-35, “The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers. For example, in-vehicle delivery from retailers may require drivers to provide consent to both the retailer and a third-party courier service. By serving as a central point [i.e., aggregating consent data for each data records] for these information flows, the Otonomo Consent Management Hub simplifies integration and delivers high scalability for automotive OEMs as well as all of the service providers in the network. As new partners join the network, all parties benefit from their services with no additional integration effort.”; page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”), 
providing the data services with access to automotive data based on the aggregated users consent data (Otonomo announces, page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”);
forward said request to a server which forwards said request to the at least one of the data sources (Otonomo Announces, first page, last seven lines, “ The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers. For example, in-vehicle delivery from retailers may require drivers to provide consent to both the retailer and a third-party courier service. By serving as a central point for these information flows, the Otonomo Consent Management Hub simplifies integration and delivers high scalability for automotive OEMs as well as all of the service providers in the network. As new partners join the network, all parties benefit from their services with no additional integration effort.);
forward by the server, the automotive data from the at least one of the data sources for which consent has been given to the at least one of said data services (Otonomo, first page, last nine lines, source data, consent encompasses login, consent validated for data service to access personal data) ;
wherein the automotive data is collected then stored prior to the aggregating of the users' consent (Otonomo announces, page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”).
Otonomo does not explicitly disclose which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; and wherein upon authenticating the at least one of said respective users by the at least one of the data sources:  send, by the at least one of the data sources, to said server, an authorization code/token, redirect the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server.  
However, in an analogous art, Vanasco discloses which of the data records require user consent (Vanasco, paragraph 0552, user may approve actions or refine options);
responsive to an indication that the respective user have been authenticated by the data sources (Vanasco, paragraph 0819, a logged in user may approve);
wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources (Vanasco, paragraph 0766, system connected to internet such that users can interact, paragraph 0819, user login, data source, user redirected to third party, third party submits data; paragraph 0530, requests come through user’s web browser);
wherein upon authenticating the at least one of said respective users by the at least one of the data sources (Vanasco, paragraph 0821,  user claims a third party account which the third party/ data source notes the approval by the user);
send, by the at least one of the data sources, to said server, an authorization code/token (Vanasco, paragraph 0377, authorization code to server from widget / data source);  
redirect the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token (Vanasco, paragraph 0377, authorization code to server from widget / data source; paragraph 0398, redirect); 
wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server (Vanasco, paragraphs 0536, 0552, 0555, dialog; paragraph 0123, user redirected to 3rd party/ data service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vanasco with the method/ system/ non-transitory computer readable medium of Otonomo to include which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; and wherein upon authenticating the at least one of said respective users by the at least one of the data sources:  send, by the at least one of the data sources, to said server, an authorization code/token, redirect the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server.
One would have been motivated to provide users with the benefits of an open standard to prove ownership of a claimed identity (Vanasco: paragraph 0148).
Otonomo announces and Vanasco disclose aggregate user consent data for each data records (Otonomo announces, page 1, lines 29-35; page 1, lines 26-28) and wherein the automotive data is collected then stored prior to the aggregating of the users' consent (Otonomo announces, page 1, lines 26-28), but do not explicitly disclose wherein the aggregated users consent data is stored on a data lake on said server; wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent.
However, in an analogous art, Itzkovich discloses wherein the aggregated users consent data is stored on a data lake on said server (Itzkovich, paragraph 0032, secured data lake organized into categories; paragraph 0019, data lake refers generally to a repository of data that is stored, data contained with a data lake may contain sensitive confidential information; 62/784,896, paragraph 0008, secured data lake; paragraph 0014, dataset stored securely and accessible by the server);
wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent (Itzkovich, paragraph 0023, normalizing data, anonymizing data, storing data in a secured data lake, data record encompasses formatted data; paragraph 0022, sensor systems on a connected vehicle; paragraph 0030, data record encompasses collated raw data; 62/784,896, paragraph 0003, raw data, raw format data, connected vehicles, extract and store data features, paragraph 0004, anonymizing, normalizing data; paragraphs 0007 and 0009, data lakes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itzkovich with the method/ system/ non-transitory computer readable medium of Otonomo announces and Gupta to include wherein the aggregated users consent data is stored on a data lake on said server; wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent. 
One would have been motivated to provide users with the benefits of granting businesses remote access to raw data upon which to train machine learning algorithms while adhering to relevant legislative requirements (Itzkovich: paragraph 0005).
Regarding claim 7, Otonomo discloses  a server comprising:
a records processing module configured to obtain, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users (Otonomo announces page 1 lines 8-12, “The Consent Management Hub provides an efficient way for connected car drivers [i.e., users encompasses drivers] to take control over the sharing of their personal automotive data. It simplifies the driver opt-in process for automotive manufacturers (OEMs) on the Otonomo Platform and validates consent with each personal data request from third-party mobility service providers.”; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers [i.e., data sources].”);
a requests manager configured to determine for each request for automotive data made by said data services (Otonomo announces; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers.”);
a users’ consent aggregator configured to aggregate consent data for each data records (Otonomo announces, page 1, lines 29-35, “The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers. For example, in-vehicle delivery from retailers may require drivers to provide consent to both the retailer and a third-party courier service. By serving as a central point [i.e., aggregating consent data for each data records] for these information flows, the Otonomo Consent Management Hub simplifies integration and delivers high scalability for automotive OEMs as well as all of the service providers in the network. As new partners join the network, all parties benefit from their services with no additional integration effort.”; page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”), 
wherein the requests manager is configured to provide the data services with access to automotive data based on the aggregated users consent data (Otonomo announces, page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”);
wherein the automotive data is collected then stored prior to the aggregating of the users' consent (Otonomo announces, page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”).
Otonomo discloses a server, but does not explicitly disclose which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; and wherein upon authenticating the at least one of said respective users by the at least one of the data sources:  send, by the at least one of the data sources, to said server, an authorization code/token, redirect the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server.  
However, in an analogous art, Vanasco discloses which of the data records require user consent (Vanasco, paragraph 0552, user may approve actions or refine options);
responsive to an indication that the respective user have been authenticated by the data sources (Vanasco, paragraph 0819, a logged in user may approve);
wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources (Vanasco, paragraph 0766, system connected to internet such that users can interact, paragraph 0819, user login, data source, user redirected to third party, third party submits data; paragraph 0530, requests come through user’s web browser);
wherein upon authenticating the at least one of said respective users by the at least one of the data sources (Vanasco, paragraph 0821,  user claims a third party account which the third party/ data source notes the approval by the user);
send, by the at least one of the data sources, to said server, an authorization code/token (Vanasco, paragraph 0377, authorization code to server from widget / data source);  
redirect the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token (Vanasco, paragraph 0377, authorization code to server from widget / data source; paragraph 0398, redirect); 
wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server (Vanasco, paragraphs 0536, 0552, 0555, dialog; paragraph 0123, user redirected to 3rd party/ data service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vanasco with the method/ system/ non-transitory computer readable medium of Otonomo to include which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; and wherein upon authenticating the at least one of said respective users by the at least one of the data sources:  send, by the at least one of the data sources, to said server, an authorization code/token, redirect the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server.
One would have been motivated to provide users with the benefits of an open standard to prove ownership of a claimed identity (Vanasco: paragraph 0148).
Otonomo announces and Vanasco disclose aggregate user consent data for each data records (Otonomo announces, page 1, lines 29-35; page 1, lines 26-28) and wherein the automotive data is collected then stored prior to the aggregating of the users' consent (Otonomo announces, page 1, lines 26-28), but do not explicitly disclose wherein the aggregated users consent data is stored on a data lake on said server; wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent.
However, in an analogous art, Itzkovich discloses wherein the aggregated users consent data is stored on a data lake on said server (Itzkovich, paragraph 0032, secured data lake organized into categories; paragraph 0019, data lake refers generally to a repository of data that is stored, data contained with a data lake may contain sensitive confidential information; 62/784,896, paragraph 0008, secured data lake; paragraph 0014, dataset stored securely and accessible by the server);
wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent (Itzkovich, paragraph 0023, normalizing data, anonymizing data, storing data in a secured data lake, data record encompasses formatted data; paragraph 0022, sensor systems on a connected vehicle; paragraph 0030, data record encompasses collated raw data; 62/784,896, paragraph 0003, raw data, raw format data, connected vehicles, extract and store data features, paragraph 0004, anonymizing, normalizing data; paragraphs 0007 and 0009, data lakes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itzkovich with the method/ system/ non-transitory computer readable medium of Otonomo announces and Gupta to include wherein the aggregated users consent data is stored on a data lake on said server; wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent. 
One would have been motivated to provide users with the benefits of granting businesses remote access to raw data upon which to train machine learning algorithms while adhering to relevant legislative requirements (Itzkovich: paragraph 0005).
Regarding claim 13, Otonomo discloses a computer readable medium including a processor to obtain, from a plurality of data sources, a plurality of automotive data records associated with connected vehicles having respective users (Otonomo announces page 1 lines 8-12, “The Consent Management Hub provides an efficient way for connected car drivers [i.e., users encompasses drivers] to take control over the sharing of their personal automotive data. It simplifies the driver opt-in process for automotive manufacturers (OEMs) on the Otonomo Platform and validates consent with each personal data request from third-party mobility service providers.”; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers [i.e., data sources].”);
determine for each request for automotive data made by said data services (Otonomo announces; page 1, lines 26-30, “Service providers connect to the Otonomo Platform to get access to automotive data [i.e., automotive data records]. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.  The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers.”);
aggregate user consent data for each data records (Otonomo announces, page 1, lines 29-35, “The Otonomo Consent Management Hub uses a networked architecture that connects multifaceted information flows between drivers, OEMs, and service providers. For example, in-vehicle delivery from retailers may require drivers to provide consent to both the retailer and a third-party courier service. By serving as a central point [i.e., aggregating consent data for each data records] for these information flows, the Otonomo Consent Management Hub simplifies integration and delivers high scalability for automotive OEMs as well as all of the service providers in the network. As new partners join the network, all parties benefit from their services with no additional integration effort.”; page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”);
provide the data services with access to automotive data based on the aggregated users consent data (Otonomo announces, page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”) ;
wherein the automotive data is collected then stored prior to the aggregating of the users' consent (Otonomo announces, page 1, lines 26-28, “Service providers connect to the Otonomo Platform to get access to automotive data. Each time the service requests access to personal data, the Otonomo Platform automatically validates the existence of consent for the requested data.”).
Otonomo discloses a computer readable medium with a processor to, but does not explicitly disclose which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; and wherein upon authenticating the at least one of said respective users by the at least one of the data sources:  send, by the at least one of the data sources, to said server, an authorization code/token, redirect the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server.  
However, in an analogous art, Vanasco discloses which of the data records require user consent (Vanasco, paragraph 0552, user may approve actions or refine options);
responsive to an indication that the respective user have been authenticated by the data sources (Vanasco, paragraph 0819, a logged in user may approve);
wherein upon at least one of said respective users connecting to at least one of said data services and issuing a request to login with at least one of said data sources (Vanasco, paragraph 0766, system connected to internet such that users can interact, paragraph 0819, user login, data source, user redirected to third party, third party submits data; paragraph 0530, requests come through user’s web browser);
wherein upon authenticating the at least one of said respective users by the at least one of the data sources (Vanasco, paragraph 0821,  user claims a third party account which the third party/ data source notes the approval by the user);
send, by the at least one of the data sources, to said server, an authorization code/token (Vanasco, paragraph 0377, authorization code to server from widget / data source);  
redirect the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token (Vanasco, paragraph 0377, authorization code to server from widget / data source; paragraph 0398, redirect); 
wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server (Vanasco, paragraphs 0536, 0552, 0555, dialog; paragraph 0123, user redirected to 3rd party/ data service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vanasco with the method/ system/ non-transitory computer readable medium of Otonomo to include which of the data records require user consent; responsive to an indication that the respective user have been authenticated by the data sources; and wherein upon authenticating the at least one of said respective users by the at least one of the data sources:  send, by the at least one of the data sources, to said server, an authorization code/token, redirect the at least one of said respective users to the at least one of said data services via an authentication dialog enabled by said code/token; and wherein the redirecting the at least one of said respective users to the at least one of said data services and said authentication dialog are carried out by said server.
One would have been motivated to provide users with the benefits of an open standard to prove ownership of a claimed identity (Vanasco: paragraph 0148).
Otonomo announces and Vanasco disclose aggregate user consent data for each data records (Otonomo announces, page 1, lines 29-35; page 1, lines 26-28) and wherein the automotive data is collected then stored prior to the aggregating of the users' consent (Otonomo announces, page 1, lines 26-28), but do not explicitly disclose wherein the aggregated users consent data is stored on a data lake on said server; wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent.
However, in an analogous art, Itzkovich discloses wherein the aggregated users consent data is stored on a data lake on said server (Itzkovich, paragraph 0032, secured data lake organized into categories; paragraph 0019, data lake refers generally to a repository of data that is stored, data contained with a data lake may contain sensitive confidential information; 62/784,896, paragraph 0008, secured data lake; paragraph 0014, dataset stored securely and accessible by the server);
wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent (Itzkovich, paragraph 0023, normalizing data, anonymizing data, storing data in a secured data lake, data record encompasses formatted data; paragraph 0022, sensor systems on a connected vehicle; paragraph 0030, data record encompasses collated raw data; 62/784,896, paragraph 0003, raw data, raw format data, connected vehicles, extract and store data features, paragraph 0004, anonymizing, normalizing data; paragraphs 0007 and 0009, data lakes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Itzkovich with the method/ system/ non-transitory computer readable medium of Otonomo announces and Gupta to include wherein the aggregated users consent data is stored on a data lake on said server; wherein the automotive data is collected, then normalized, then anonymized, and then stored on a data lake, prior to the aggregating of the users' consent. 
One would have been motivated to provide users with the benefits of granting businesses remote access to raw data upon which to train machine learning algorithms while adhering to relevant legislative requirements (Itzkovich: paragraph 0005).
Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Vanasco (US20100274815), filed January 30, 2008, and Itzkovich (US20200210896), filed December 5, 2019, claiming priority to 62/784,896, filed December 26, 2018, and further in view of Honarvar (US20030154406), filed August 21, 2002.
Regarding claim 2, Otonomo announces, Vanasco, and Itzkovich disclose the method of claim 1.  
Otonomo announces, Vanasco, and Itzkovich disclose the data source and users, but do not explicitly disclose wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source.
However, in an analogous art, Honarvar discloses wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source (Honarvar, paragraph 0132, “In FIG. 7, if at 725 the user has not previously exceeded an allowed number of attempts of an authentication session or failed the allowed number of previous authentication sessions, at 730 the authentication engine 240 sends data retrieval requests to the appropriate data sources 230 and/or 250 based on the rules 245a-n set up for the vendor.  Because the vendor-customized authentication rules 245a can customize the authentication engine to access multiple data sources and/or to simultaneously access multiple data sources and/or to sequentially access multiple data sources, Identicate can provide multi-factor user authentication, multi-data source user authentication, and/or multi-step user authentication within a user authentication session.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Honarvar with the method/ system/ non-transitory computer readable medium of Otonomo announces, Vanasco, and Itzkovich to include wherein said indication that the respective user has been authenticated by the data source is achieved by establishing an authentication session between one of the users and a respective data source.
One would have been motivated to provide users with the benefits of a fraud detection and identity verification system dynamically customizable by the vendor (Honarvar: paragraph 0006).
Regarding claim 8, Otonomo announces, Vanasco, and Itzkovich disclose the server according to claim 7. Claim 8 is directed to a server performing the method of claim 2.  Claim 8 is similar in scope to claim 2 and therefore rejected under similar rationale.  
Regarding claim 14, Otonomo announces, Vanasco, and Itzkovich disclose the non-transitory computer readable medium according to claim 13.  Claim 14 is directed to a non-transitory computer readable medium performing the method of claim 2.  Claim 14 is similar in scope to claim 2 and therefore rejected under similar rationale.  



Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Vanasco (US20100274815), filed January 30, 2008, and Itzkovich (US20200210896), filed December 5, 2019, claiming priority to 62/784,896, filed December 26, 2018, and further in view of Lee (20200137572), filed October 29, 2019, which claims priority to Lee KR (KR1020180130250), filed October 29, 2018.

Regarding claim 3, Otonomo announces, Vanasco, and Itzkovich disclose the method of claim 1.  
Otonomo announces, Vanasco, and Itzkovich disclose for each request for automotive data made by the data services and consent, but do not explicitly disclose wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources.
However, in an analogous art, Lee/ Lee KR discloses wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources (Lee paragraph 0148 (see also Lee Kr, page 28/51, line 40, through page 29/51, line 14), “The means used to check the end user consent in operation 8011 may be configured in the bundle policies or, when not configured in the bundle policies, an arbitrary means accepted/selected by the user equipment 800, the bundle management server 840, or the service provider 830 may be used.  In operation 8013, the LBA 810 may transmit, to the SSP 820, the result of checking the end user consent (e.g., accept or reject).  When the end user consent is not required for the remote management based on the bundle policies, operations 8009 to 8013 may be omitted.  When the result of checking the end user consent indicates that the end user 850 rejects the remote management or does not respond within a certain time, the SSP 820 may terminate the remote management by performing operation 8017.  When the end user consent is not required or the result of checking the end user consent indicates that the end user 850 accepts the remote management, the SSP 820 may perform operation 8015.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee/ Lee KR with the method/ system/ non-transitory computer readable medium of Otonomo announces, Vanasco, and Itzkovich to include wherein said determining for each request for automotive data made by said data services, which of the data records require consent is carried out using data bundles associating data consumption use cases and respective data records and data sources.
One would have been motivated to provide users with the benefits of managing bundles of a smart secure platform in a mobile communication system (Lee: paragraph 0002/. Lee KR, page 3/51, lines 14-16).
Regarding claim 9, Otonomo announces, Vanasco, and Itzkovich disclose the server according to claim 7. Claim 9 is directed to a server performing the method of claim 3.  Claim 9 is similar in scope to claim 3 and therefore rejected under similar rationale.  
Regarding claim 15, Otonomo announces, Vanasco, and Itzkovich disclose the non-transitory computer readable medium according to claim 13.  Claim 15 is directed to a non-transitory computer readable medium performing the method of claim 3.  Claim 15 is similar in scope to claim 3 and therefore rejected under similar rationale.  

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Vanasco (US20100274815), filed January 30, 2008, and Itzkovich (US20200210896), filed December 5, 2019, claiming priority to 62/784,896, filed December 26, 2018, and further in view of Modica (US20170358204), filed June 8, 2017.
Regarding claim 4, Otonomo announces, Vanasco, and Itzkovich disclose the method of claim 1.  
Otonomo announces, Vanasco, and Itzkovich disclose automotive data records, but do not explicitly disclose wherein said automotive data records are normalized and anonymized.
However, in an analogous art, Modica discloses wherein said automotive data records are normalized and anonymized (Modica, paragraph 0052, “The vehicle sensor data may be sent from the vehicle 220, via a network communication protocol, to an OEM service 230.  The sensor data may be received via secure communication at 232, and anonymized at 234.  Anonymization may remove any information that would uniquely identify the vehicle from which the data came.  The sensor data may be normalized at 238, such that any sensor data in proprietary format or non-standard format may be normalized to a common format.  The normalized sensor data from the vehicle 220 may be provided to the map data service collector 242 of the map data service 240, where the data is processed and used to benefit other uses of the map data service.”; paragraph 0054, “Rich sensor data provided from the sensors to the vehicle data collector 224 may be submitted as vehicle data sensor submission messages with various types of content.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Modica with the method/ system/ non-transitory computer readable medium of Otonomo announces, Vanasco, and Itzkovich and Stern to include wherein said automotive data records are normalized and anonymized.
One would have been motivated to provide users with the benefits of gathering and processing sensor data from a plurality of different sources using a plurality of different sequences and priorities, and using said data for the enhancement and creation of dynamic services (Modica: paragraph 0002).
Regarding claim 10, Otonomo announces, Vanasco, and Itzkovich disclose the server according to claim 7. Claim 10 is directed to a server performing the method of claim 4.  Claim 10 is similar in scope to claim 4 and therefore rejected under similar rationale.  
Regarding claim 16, Otonomo announces, Vanasco, and Itzkovich disclose the non-transitory computer readable medium according to claim 13.  Claim 16 is directed to a non-transitory computer readable medium performing the method of claim 4.  Claim 16 is similar in scope to claim 4 and therefore rejected under similar rationale.  


Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Vanasco (US20100274815), filed January 30, 2008, and Itzkovich (US20200210896), filed December 5, 2019, claiming priority to 62/784,896, filed December 26, 2018, and further in view of Lambert (US20150088335), filed September 26, 2013.
Regarding claim 5, Otonomo announces, Vanasco, and Itzkovich disclose the method of claim 1.  
Otonomo announces, Vanasco, and Itzkovich disclose aggregating consent data for each data record, but do not explicitly disclose wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services.
However, in an analogous art, Lambert discloses wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services (Lambert, “FIG. 3 is a block diagram illustrating an embodiment of a vehicle data server.  In some embodiments, vehicle data server 300 of FIG. 3 comprises vehicle data server 104 of FIG. 1.  In the example shown, vehicle data server 300 comprises processor 302.  Processor 302 comprises a processor for controlling the operations of vehicle data server 300, for reading and writing information on data storage 304, for communicating via communications interface 306 (e.g., a wireless or wired communication interface), for acquiring data using data services 308, for determining risk associated with an event using risk prediction 310, and for enforcing business logic 312, where business logic includes logic to enforce business rules--for example, one or more of the following: a time of day restriction, a data cost restriction, a privacy restriction (e.g., based on a consent of a driver, an employer, a supervisor, etc.), a subscription restriction or privilege (e.g., based on up to date paid account, data transfer only when cost of transfer is low, transfer immediately, etc.), a service contract restriction or privilege (e.g., data transfer only for a subset of drivers, only transfer for highest risk drivers, etc.), or any appropriate business rule.  In various embodiments, data storage 304 comprises a data storage for storing instructions for processor 302, vehicle event recorder data, vehicle event data, sensor data, video data, map data, vehicle event review data, or any other appropriate data.  Data services 308 comprises interfaces to one or more data services for retrieving data.  In various embodiments, the one or more data services comprise weather report services, traffic report services, speed limit services, driver shift data services, vehicle data server historical data services, or any other appropriate data services.  In various embodiments, risk prediction 310 comprises algorithms for determining risk associated with an event using data acquired from data services 308--for example, weather conditions (e.g., sunny, cloudy, rainy, foggy, snowy, etc.), traffic conditions (e.g., current speed of travel, accidents in proximity, construction information, etc.), transient regulations (e.g., time of day speed limits, variable speed limits, high occupancy vehicle lane requirements, etc.), driver information (e.g., hours of service details, 14 day driving history, etc.), vehicle information (e.g., vehicle speed limits, hazardous material restrictions, other vehicle related restrictions, etc.), or any other appropriate data for risk prediction.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lambert with the method/ system/ non-transitory computer readable medium of Otonomo announces, Vanasco, and Itzkovich to include wherein the aggregating consent data indicates for which of the obtained automotive data records, a respective user consent has been given, and for each of the data services.
One would have been motivated to provide users with the benefits of a dynamic uploading protocol (Lambert: paragraph 0013).
Regarding claim 11, Otonomo announces, Vanasco, and Itzkovich disclose the server according to claim 7. Claim 11 is directed to a server performing the method of claim 5.  Claim 11 is similar in scope to claim 5 and therefore rejected under similar rationale.  
Regarding claim 17, Otonomo announces, Vanasco, and Itzkovich disclose the non-transitory computer readable medium according to claim 13.  Claim 17 is directed to a non-transitory computer readable medium performing the method of claim 5.  Claim 17 is similar in scope to claim 5 and therefore rejected under similar rationale.  

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clinton Karr, “Otonomo Announces The Consent Management Hub,” published on May 22, 2018 (hereinafter “Otonomo”), in view of Vanasco (US20100274815), filed January 30, 2008, and Itzkovich (US20200210896), filed December 5, 2019, claiming priority to 62/784,896, filed December 26, 2018, and further in view of Sample (US20100100952), filed January 23, 2009.
Regarding claim 6, Otonomo announces, Vanasco, and Itzkovich disclose the method of claim 1.  
Otonomo announces, Vanasco, and Itzkovich disclose aggregating consent data and users, but do not explicitly disclose wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated.
However, in an analogous art, Sample discloses wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated (Sample, paragraph 0170, “However, the "Aggregator Network Conduit" installation becomes the installation of the extension application N with an OAuth-based process by which the aggregator network would generate an Aggregator Network&lt;=&gt;N access token for the extension application to access services from the aggregator network and for the aggregator network to call the extended 3rd party services later.”; paragraph 0171, “The rate of access to a given network or data source may be controlled by a centralized rate limiting service that is used by the communication modules (e.g. auth/pull modules) to determine whether further access to a given network is allowed.  The processes that govern the end-points or the scheduler may then refine their strategies for subsequent requests to the Aggregator Run-Time Platform based on the results reported.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sample with the method/ system/ non-transitory computer readable medium of Otonomo announces, Vanasco, and Itzkovich to include wherein the aggregating consent data comprises a plurality of access tokens provided by the data sources and authorizing access to data for which respective users have been authenticated.
One would have been motivated to provide users with the benefits of allowing sharing of components and creating a common architecture that permits effective and efficient access to data that is contained within multiple networks (Sample: paragraph 0002).
Regarding claim 12, Otonomo announces, Vanasco, and Itzkovich disclose the server according to claim 7. Claim 12 is directed to a server performing the method of claim 6.  Claim 12 is similar in scope to claim 6 and therefore rejected under similar rationale.  
Regarding claim 18, Otonomo announces, Vanasco, and Itzkovich disclose the non-transitory computer readable medium according to claim 13.  Claim 18 is directed to a non-transitory computer readable medium performing the method of claim 6.  Claim 18 is similar in scope to claim 6 and therefore rejected under similar rationale.  


                  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439       



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439